Citation Nr: 1236309	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  10-15 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD) and generalized anxiety disorder (GAD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from March 1989 to October 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  A hearing before a Decision Review Officer was held in March 2011, a transcript of the hearing is associated with the record.  The Veteran requested a Travel Board hearing, which was scheduled in April 2012; he failed to appear for the hearing.  

The Veteran was previously represented by Jan Dils, Attorneys at Law, LC.  In correspondence dated December 2011, Ms. Dils notified the VA that she was withdrawing as the Veteran's representative.  An August 2012 letter notified the Veteran that VA had no record that he had appointed an alternate representative, and offered him the opportunity to do so.  He has not responded, and is therefore considered to be appearing pro se.  

Also as an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the Veteran's "Virtual VA" record.  A review of the documents in Virtual VA found that they are either duplicates of evidence in the claims file or are not relevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to this claim. While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011). 

The Veteran contends that he has PTSD as a result of various stressor events that occurred while he was stationed in Saudi Arabia and Iraq during the Persian Gulf War.  The Veteran's DD Form 214 shows that he was deployed in the Southwest Asia theater of operations from December 1990 to April 1991, and was discharged under honorable conditions in October 1991for alcohol abuse rehabilitation failure.

Of record are VA treatment records and private treatment records which show that the Veteran has been assigned diagnoses of various psychiatric disabilities dating back to April 2002 when he was given a diagnosis of anxiety disorder and had Paxil and BuSpar prescribed.  VA treatment records from April 2002 to March 2009 show various diagnoses, including anxiety disorder, social phobia, and anxiety state.  

Private treatment records from September 2005 show that following an attempted suicide the Veteran was admitted to Fairmont General Hospital to assess his psychiatric state.  The diagnoses given were substance induced mood disorder and recurrent major depression.  Private treatment records from August 2008 and January 2009 show that J.A. Jr., M.A., a psychologist, assigned the Veteran diagnoses of panic disorder with agoraphobia and PTSD.  

The RO initially denied the Veteran service connection for PTSD on the basis that his identified stressor events could not be verified; the RO noted that the Veteran had been given a diagnosis of PTSD by a private psychologist.  During the appeal period VA published a final rule amending the adjudication regulations governing service connection for PTSD.  Finalized July 13, 2010, this amendment liberalized, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  Prior to July 13, 2010, VA regulations generally provided that non-combat veteran's lay testimony alone would not be enough to establish the occurrence of a stressor.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  In such cases, VA required corroborating evidence in the form of service records or other credible statements.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (holding that the veteran's actual presence during the stressor event did not have to be corroborated, as evidence that the veteran was assigned to and stationed with a unit that was present while the reported even occurred strongly suggests actual exposure to the stressor event)

Under the new rule, codified as 38 C.F.R. § 3.304(f), the evidence must only establish that the in-service stressor is consistent with the places, types, and circumstances of service and that the Veteran experienced a fear of hostile military or terrorist activity (satisfactorily established by lay testimony), in order for it to be found credible.  38 C.F.R. § 3.304(f).  In the instant case, the RO issued a supplemental statement of the case in March 2011 that readjudicated the Veteran's claim in accordance with the new regulation.  Given the circumstances of the Veteran's reported stressors, the RO found them credible under 38 C.F.R. § 3.304(f).  The RO acknowledged that the Veteran had a diagnosis of PTSD from a private psychologist; however, under 38 C.F.R. § 3.304(f), the PTSD diagnosis must come from an authorized VA provider.  

In May 2011, the Veteran was afforded a VA examination, at which time GAD with alcohol abuse was diagnosed and PTSD was not found.  After a careful review of the claims file, the Board notes that the May 2011 VA examination is inadequate and that another VA examination and medical opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Specifically, regarding the finding that the Veteran did not meet the criteria for PTSD under the DSM-IV, the Board notes that under the governing criteria (i.e., 38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125(c)), an adequate examination for PTSD should include annotations of what symptoms necessary to establish a diagnosis are shown or not shown.  Here, the examiner provided no explanation as to why the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD, and his conclusory opinion, without an accompanying explanation is not adequate for rating purposes.  Also, the examiner reported that he reviewed the Veteran's entire claims file prior to the VA examination; however various psychiatric diagnoses noted in the record, including a January 2009 diagnosis of PTSD, were not discussed.  

Regarding the diagnoses of generalized anxiety disorder and alcohol abuse, the examiner opined they pre-dated the Veteran's service, "although increased severity of each [was] reported after military discharge."  GAD and alcohol abuse were not noted at the time of the Veteran's January 1989 enlistment examination.  Under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304 (as explained by the Court in Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004)), to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence that the disease existed prior to service and, also by clear and unmistakable evidence, that it was not aggravated by service.  Notably, the Veteran's STRs are silent for complaints, treatment, findings, or diagnoses of any psychiatric disorder, including GAD, although they do include notations of alcohol abuse.  

The Board finds that clarification is also necessary regarding the stressor considered by the May 2011 VA examiner.  Although the report initially notes that the Veteran's stressor is conceded, later in the report, the examiner opines that the alleged stressor does not meet the DSM-IV stressor criteria.  Explanation is needed.   

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the Veteran to be examined by an appropriate VA psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability, and specifically whether he has PTSD related to his military service.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination; and the examiner must be advised by the RO of what (if any) alleged stressor event(s) in service were found to be corroborated by credible supporting evidence (and what alleged event is not credible).  Based on examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:

(a)  Please identify (by medical diagnosis) each psychiatric disability found, specifically indicating whether the Veteran has a diagnosis of PTSD based on a corroborated stressor event or under the revised 38 C.F.R. § 3.304(f)(3) criteria.

(b)  If PTSD is not diagnosed, identify the factor(s) necessary for such diagnosis found lacking.

(c)  As to each and every psychiatric diagnosis other than PTSD (including GAD), please opine whether such disability is at least as likely as not (a 50% or better probability) related to the Veteran's military service/documented events therein.

4.  The RO should then review the record and readjudicate the claim.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

